DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 11/02/2021, the following has occurred: Claim(s) 1 have been amended. 
Claim(s) 1-6 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “a planar heating portion” in claim 1, will be interpreted by the examiner to mean –any portion of a planar heater--.
The limitation “where in the lower surface of the planar heating portion covers the…side portions of the body” in claim 1, based on Fig. 2 and Fig. 3 will be interpreted as –the lower surface of the planar heating portion covers the top of the side portions of the body--
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sagou (US 20170349029 A1) in view of Johannboeke (US 20120256440 A1). 
Regarding claim 1, Sagou teaches a planar heater (heating apparatus 1) comprising: 
a body (heater case 4, Fig. 3) forming a car interior material (heater case is a part of the interior member, abstract), having an upper side opened (heater case has an upper side facing the interior that is opened), and having an accommodation space formed therein and defined by side portions and a lower portion(space in the heater case which is filled by insulation member 6, where the space has side walls and a back frame 40); 
a planar heating portion (heater body 10, Fig. 3) installed on the upper side of the body (heater body is installed on upper side of the heater case, Fig. 3); 
and having a lower surface (heater 10 has an upper surface, Fig. 3) and an upper surface (heater 10 has an lower surface, Fig. 3), wherein the lower surface of the planar heating portion covers the opened upper side of the body (lower surface covers the accommodation space, Fig. 3), and the accommodation space is formed by the body and the lower surface of the planar heating portion (space in the heater case is formed by the case and the lower surface of the heater, Fig. 3; where the broadest reasonable interpretation of “formed by the body and lower surface” can mean that the elements are part of the structure and perimeter that makes up the space)

Sagou does not disclose and a skin layer formed on an upper surface of the planar heating portion and bonded to the upper surface of the planar heating portion.
Johannboeke discloses a motor vehicle interior part that have heating systems such as flexible metal wires (par. 23) wherein the heating portion is covered by a skin layer (par. 21) which is bonded directly to the heater (par. 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagou to incorporate the teachings of Johannboeke. Doing so would have the benefit being able transform heating elements into interior paneling components by decorating the surfaces of the heaters with a skin layer (par. 11-12, Johannboeke)
Sagou in view of Johannboeke does not disclose wherein the lower surface of the planar heating portion covers the side portions of the body and the foam layer and the side portions of the body having a same height to be completely covered by the lower surface of the planar heating portion.
Sagou discloses that the heater case’s interior side frame 41 provides supporting force to the heater body 10 in the upper portion (par. 58). While Sagou designed the case to have a side frame to support the heater, one of ordinary skill in the art would be able to use glue or screws or plastic clips to mount the heater directly on top of the side portions as shown in applicant’s drawings. The decision to use a structural member or attachment mechanisms to support a component is a design choice (see MPEP 2144.06 II). Therefore, it would have been obvious to modified Sagou in view of Johannboeke to have the heater cover both the opening 

    PNG
    media_image1.png
    322
    431
    media_image1.png
    Greyscale

Regarding claim 5, Sagou in view of Johannboeke teaches the planar heater of claim 1, wherein polyurethane foams (insulation member 6 is made of foamable material such as urethane resin, par. 56, where it is understood by the examiner that polyurethane and urethane are terms used interchangeably) to form the foam layer.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sagou in view of Johannboeke according to claim 1 above, and further in view of Kochman (US 20010025846 A1) and Akaike (US 20100258334 A1).
Regarding claim 2, Sagou in view of Johannboeke does not teach wherein the planar heating portion comprises: fiber threads woven by weft and warp; heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven; and metal leading wires woven at left and right sides of the fiber threads and configured to supply power to the heating threads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagou in view of Johannboeke to incorporate the teachings of Kochman and use a flexible heater. Doing so would have the benefit of using a planar heater that is soft, highly flexible, and reliable for applications that may be subjected to crushing or pressure (par. 12, Kochman). This benefit is relevant because Sagou discloses that the heater deforms when the air-bag is deployed (Fig. 14). 
However, Sagou in view of Johannboeke and Kochman does not teach where the fiber threads woven by weft and warp; heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven;
Akaike teaches a fabric material woven with conductive wire, where the fiber threads woven by weft and warp (woven fabrics with weft 22 and warp 21, Fig. 10D); heating threads (conductor 30) inserted into the weft or warp of the fiber threads at regular interval (conductor 30 woven along the warp yarn 21 and crosses up and down the weft yarn 22 at regular intervals, Fig. 10D). Doing so would give the yarn a higher tensile force (par. 114) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagou in view of Johannboeke and Kochman to incorporate the teachings of Akaike and interweave the heating threads along the warp yarn. Doing so would have the benefit of a weaving pattern that gives the yarn a higher tensile force (par. 114, Akaike) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low tensile force (par. 156, Akaike), allowing the yarn to support the conductor when pressed against other conductors (par. 114, Akaike).
Regarding claim 3, Sagou in view of Johannboeke, Kochman, and Akaike teaches the planar heater of claim 2, wherein the heating threads are formed by carbon fiber (conductors 45 can be made by using carbon fibers, Col 8 lines 28-30, Yoneyama).
Regarding claim 4, Sagou in view of Johannboeke, Kochman, and Akaike does not teach wherein the metal leading wires are woven with the fiber threads in a zigzag pattern.
Kochman teaches wherein the metal leading wires are woven with the fiber threads in a zigzag pattern (electrically conductive thread 18 are stitched in a zigzag pattern, Fig. 7A, Kochman). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagou in view of Johannboeke, Kochman, and Akaike .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sagou in view of Johannboeke, Kochman, and Akaike according to claim 2 above, and further in view of Kim (US 20120273479 A1).
Regarding claim 6, Sagou in view of Johannboeke, Kochman, and Akaike discloses the planar heater of claim 2, wherein the planar heating portion includes a plurality of pores formed between the fiber threads (fiber threads can be made of yarn, par. 114, Akaike; where the broadest reasonable interpretation of “pores formed between fiber threads” include gaps or holes in meshes since the strands (which can be made of many individual fibers) composing the mesh could also be considered as fibers).
Sagou in view of Johannboeke, Kochman, and Akaike is silent on wherein a portion of the foam layer passes through the plurality of pores of the planar heating portion by foaming of the foam layer such that the planar heating portion is impregnated with the foam layer.
Kim teaches a fabric heating pad, wherein a portion of the foam layer passes through the plurality of pores of the planar heating portion by foaming of the foam layer (the foam 35 fills the gaps and spaces between the heating elements 10 in the mesh, par. 71; where the mesh can be made of yarn, par. 55; additionally, the broadest reasonable interpretation of “pores between fiber threads” include gaps or holes in meshes since the strands (which can be made of many individual fibers) composing the mesh could also be considered as fibers) such that the planar heating portion is impregnated with the foam layer (heating elements 10 filled and surrounded by the foam 35, par. 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagou in view of Johannboeke, Kochman, and Akaike to incorporate the teachings of Kim and fill the heating portion with foam. Doing so had the benefit of waterproofing and sealing the heating pad (par. 71, Kim).
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
Applicants argue that Sagou does not disclose the heater covering the top of the side walls of the accommodation space.
The examiner agrees with applicant’s view that Sagou has a heater that is not mounted on top of the side portions of the body. However, the examiner does not agree that the distinction of the heater being mounted on top of the side portion versus nestled within the side portion (as disclosed by Sagou) makes the claim patentable.
Sagou discloses that the heater case’s interior side frame 41 provides supporting force to the heater body 10 in the upper portion (par. 58). While Sagou designed the case to have a side frame to support the heater, one of ordinary skill in the art would be able to use glue or screws or plastic clips to mount the heater directly on top of the side portions as shown in applicant’s drawings. Therefore, it would have been obvious to modified Sagou in view of Johannboeke to have the heater cover both the opening and the top of the side portion of the body. 

    PNG
    media_image1.png
    322
    431
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761